DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 8 – 16, and 18 - 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Emmel et al. (USPN 4,742,913).

Emmel et al. disclose a tape strip stack with a first end and a second end, opposite the first end, the tape strip stack (Figures; Abstract) comprising: a first tape strip comprising: a substrate having a first major surface and a second major surface, opposite the first major surface (Figure 3, #12; Column 3, lines 34 – 57); a low adhesion backsize at the first major surface of the substrate of the first tape strip (Column 3, lines 44 – 48); an adhesive disposed on an entirety of the second major surface of the substrate of the first tape strip (Figure 4, #16; Column 3, lines 41 – 44); and a tab secured to a portion of the adhesive disposed on the substrate of the first tape strip at the first end of the stack (Figures 3 and 4, #13; Column 3, line 50 – 55); and a second tape strip comprising: a substrate having a first major surface and a second major surface, opposite the first major surface (Figure 3, #12; Column 3, lines 34 – 57); a low adhesion backsize at the first major surface of the substrate of the second tape strip (Column 3, lines 44 – 48); an adhesive disposed on an entirety of the second major surface of the substrate of the second tape strip (Figure 4, #16; Column 3, lines 41 – 44); and a tab secured to a portion of the adhesive disposed on the substrate of the second tape strip at the second end of the stack (Figures 3 and 4, #13; Column 3, line 50 – 55); wherein the adhesive of the first tape strip removably secures to the low adhesion backsize on the first major surface of the substrate of the second tape strip at the second end of the stack (Figures 2, 3 and 5) as in claim 1. With respect to claim 2, a third tape strip comprising: a substrate having a first major surface and a second major surface, opposite the first major surface (Figure 3, #12; Column 3, lines 34 – 57); a low adhesion backsize at the first major surface of the substrate of the third tape strip (Column 3, lines 44 – 48); an adhesive disposed on an entirety of the second major surface of the substrate of the third tape strip (Figure 4, #16; Column 3, lines 41 – 44); and a tab secured to a portion of the adhesive disposed on the substrate of the third tape strip at the first end of the stack (Figures 3 and 4, #13; Column 3, line 50 – 55); -15-wherein the adhesive of the second tape strip removably secures to the low adhesion backsize on the first major surface of the substrate of the third tape strip at the first end of the stack (Figures 2, 3 and 5). Regarding claim 3, the tab of each of the first, second and third tape strips is a removable release tab removably secured to the corresponding adhesive (Figures 3 and 4, #13; Column 3, line 50 – 55). For claim 4, the tab of each of the first, second and third tape strips is fixedly secured to the corresponding substrate (Figures 3 and 4, #13; Column 3, line 50 – 55, wherein the tape may be adhered to itself). In claim 5, the tab of each the first, second and third tape strips is not secured to the first major surface of an underlying substrate (Figures 3 and 4, #13; Column 3, line 50 – 55, wherein the tab may be made with a release material). With regard to claim 6, the adhesive of each of the first, second and third tape strips is fully coated on the entirety of the second major surface of the corresponding substrate (Figure 3, #16). As in claim 8, the low adhesion backsize of each of the first, second and third tape strips is disposed on an entirety of the first major surface of the corresponding substrate (Column 3, lines 44 – 48). With respect to claim 9, the adhesive of each of the first, second and third tape strips is a pressure sensitive adhesive (Figure 4, #16; Column 3, lines 41 – 44). Emmel et al. further disclose a dispenser comprising an opening (Figures 1 and 3, #10 and 26), the dispenser receiving the tape strip stack according to claim 1, wherein a portion of the substrate protruding through the opening is fully covered by the corresponding tab (Figure 3, #12, 13, and 24) as in claim 10. Emmel et al. also disclose a dispensing system (Figures; Abstract) comprising: a dispenser comprising an opening (Figures 1 and 3, #10 and 26); and a tape strip stack with a first end and a second end, opposite the first end, (Figures 1 – 3, #11) the tape strip stack received within the dispenser (Figures 1 – 3, #10), the tape strip stack (Figures 1 – 3, #11) comprising: -16-a first tape strip comprising: a substrate having a first major surface and a second major surface, opposite the first major surface (Figure 3, #12; Column 3, lines 34 – 57), wherein a portion of the substrate of the first tape strip protrudes through the opening of the dispenser (Figure 3, #12, 13, 24, and 26); a low adhesion backsize at the first major surface of the substrate of the first tape strip (Column 3, lines 44 – 48); an adhesive disposed on an entirety of the second major surface of the substrate of the first tape strip (Figure 4, #16; Column 3, lines 41 – 44); and a tab secured to a portion of the adhesive disposed on the substrate of the first tape strip at the first end of the stack (Figures 3 and 4, #13; Column 3, line 50 – 55); and a second tape strip comprising: a substrate having a first major surface and a second major surface, opposite the first major surface (Figure 3, #12; Column 3, lines 34 – 57); a low adhesion backsize at the first major surface of the substrate of the second tape strip (Column 3, lines 44 – 48); an adhesive disposed on an entirety of the second major surface of the substrate of the second tape strip (Figure 4, #16; Column 3, lines 41 – 44); and a tab secured to a portion of the adhesive disposed on the substrate of the second tape strip at the second end of the stack (Figures 3 and 4, #13; Column 3, line 50 – 55); wherein the adhesive of the first tape strip removably secures to the low adhesion backsize on the first major surface of the substrate of the second tape strip at the second end of the stack (Figures 2, 3 and 5), and wherein the portion of the substrate of the first tape strip protruding through the opening is fully covered by the tab of the first tape strip (Figure 3, #12, 13, 24, and 26) as in claim 11. With respect to claim 12, the tape strip stack (Figures 1 – 3, #11) further comprises: a third tape strip (Figures 1, 3, and 5, #12) comprising: a substrate having a first major surface and a second major surface, opposite the first major surface (Figure 3, #12; Column 3, lines 34 – 57); a low adhesion backsize at the first major surface of the substrate of the third tape strip (Column 3, lines 44 – 48); an adhesive disposed on an entirety of the second major surface of the substrate of the third tape strip (Figure 4, #16; Column 3, lines 41 – 44); and a tab secured to a portion of the adhesive disposed on the substrate of the third tape strip at the first end of the stack (Figures 3 and 4, #13; Column 3, line 50 – 55); -17-wherein the adhesive of the second tape strip removably secures to the low adhesion backsize on the first major surface of the substrate of the third tape strip at the first end of the stack (Figures 2, 3 and 5). Regarding claim 13, the tab of each of the first, second and third tape strips is a removable release tab removably secured to the corresponding adhesive (Figures 3 and 4, #13; Column 3, line 50 – 55, wherein the tab may be made with a release material). For claim 14, the tab of each of the first, second and third tape strips is fixedly secured to the corresponding substrate (Figures 3 and 4, #13; Column 3, line 50 – 55, wherein the tape may be adhered to itself). In claim 15, the tab of each the first, second and third tape strips is not secured to the first major surface of an underlying substrate (Figures 3 and 4, #13; Column 3, line 50 – 55, wherein the tape may be adhered to itself). With regard to claim 16, the adhesive of each of the first, second and third tape strips is fully coated on the entirety of the second major surface of the corresponding substrate (Figure 3, #16). With respect to claim 18, the low adhesion backsize of each of the first, second and third tape strips is disposed on an entirety of the first major surface of the corresponding substrate (Column 3, lines 44 – 48). Regarding claim 19, the adhesive of each of the first, second and third tape strips is a pressure sensitive adhesive (Figure 4, #16; Column 3, lines 41 – 44). Emmel et al. disclose a method of dispensing the tape strip stack of the dispensing system according to claim 11 (Figures 1 – 5), the method comprising: providing the tape strip stack in the dispenser (Figures, #11); extending the portion of the substrate of the first tape strip fully covered by the tab through the opening of the dispenser (Figure 3, #12, 13, 24, and 26); pulling the first tape strip to at least partially extend the second tape strip through the opening (Figure 5); and detaching the substrate of the first tape strip from the substrate of the second tape strip (Figure 5) as in claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Emmel et al. (USPN 4,742,913) in view of Pearson et al. (USPN 6,514,585).
Emmel et al. disclose a tape strip stack with a first end and a second end, opposite the first end, the tape strip stack (Figures; Abstract) comprising: a first tape strip comprising: a substrate having a first major surface and a second major surface, opposite the first major surface (Figure 3, #12; Column 3, lines 34 – 57); a low adhesion backsize at the first major surface of the substrate of the first tape strip (Column 3, lines 44 – 48); an adhesive disposed on an entirety of the second major surface of the substrate of the first tape strip (Figure 4, #16; Column 3, lines 41 – 44); and a tab secured to a portion of the adhesive disposed on the substrate of the first tape strip at the first end of the stack (Figures 3 and 4, #13; Column 3, line 50 – 55); and a second tape strip comprising: a substrate having a first major surface and a second major surface, opposite the first major surface (Figure 3, #12; Column 3, lines 34 – 57); a low adhesion backsize at the first major surface of the substrate of the second tape strip (Column 3, lines 44 – 48); an adhesive disposed on an entirety of the second major surface of the substrate of the second tape strip (Figure 4, #16; Column 3, lines 41 – 44); and a tab secured to a portion of the adhesive disposed on the substrate of the second tape strip at the second end of the stack (Figures 3 and 4, #13; Column 3, line 50 – 55); wherein the adhesive of the first tape strip removably secures to the low adhesion backsize on the first major surface of the substrate of the second tape strip at the second end of the stack (Figures 2, 3 and 5). A third tape strip comprising: a substrate having a first major surface and a second major surface, opposite the first major surface (Figure 3, #12; Column 3, lines 34 – 57); a low adhesion backsize at the first major surface of the substrate of the third tape strip (Column 3, lines 44 – 48); an adhesive disposed on an entirety of the second major surface of the substrate of the third tape strip (Figure 4, #16; Column 3, lines 41 – 44); and a tab secured to a portion of the adhesive disposed on the substrate of the third tape strip at the first end of the stack (Figures 3 and 4, #13; Column 3, line 50 – 55); -15-wherein the adhesive of the second tape strip removably secures to the low adhesion backsize on the first major surface of the substrate of the third tape strip at the first end of the stack (Figures 2, 3 and 5). Emmel et al. also disclose a dispensing system (Figures; Abstract) comprising: a dispenser comprising an opening (Figures 1 and 3, #10 and 26); and a tape strip stack with a first end and a second end, opposite the first end, (Figures 1 – 3, #11) the tape strip stack received within the dispenser (Figures 1 – 3, #10), the tape strip stack (Figures 1 – 3, #11) comprising: -16-a first tape strip comprising: a substrate having a first major surface and a second major surface, opposite the first major surface (Figure 3, #12; Column 3, lines 34 – 57), wherein a portion of the substrate of the first tape strip protrudes through the opening of the dispenser (Figure 3, #12, 13, 24, and 26); a low adhesion backsize at the first major surface of the substrate of the first tape strip (Column 3, lines 44 – 48); an adhesive disposed on an entirety of the second major surface of the substrate of the first tape strip (Figure 4, #16; Column 3, lines 41 – 44); and a tab secured to a portion of the adhesive disposed on the substrate of the first tape strip at the first end of the stack (Figures 3 and 4, #13; Column 3, line 50 – 55); and a second tape strip comprising: a substrate having a first major surface and a second major surface, opposite the first major surface (Figure 3, #12; Column 3, lines 34 – 57); a low adhesion backsize at the first major surface of the substrate of the second tape strip (Column 3, lines 44 – 48); an adhesive disposed on an entirety of the second major surface of the substrate of the second tape strip (Figure 4, #16; Column 3, lines 41 – 44); and a tab secured to a portion of the adhesive disposed on the substrate of the second tape strip at the second end of the stack (Figures 3 and 4, #13; Column 3, line 50 – 55); wherein the adhesive of the first tape strip removably secures to the low adhesion backsize on the first major surface of the substrate of the second tape strip at the second end of the stack (Figures 2, 3 and 5), and wherein the portion of the substrate of the first tape strip protruding through the opening is fully covered by the tab of the first tape strip (Figure 3, #12, 13, 24, and 26). The tape strip stack (Figures 1 – 3, #11) further comprises: a third tape strip (Figures 1, 3, and 5, #12) comprising: a substrate having a first major surface and a second major surface, opposite the first major surface (Figure 3, #12; Column 3, lines 34 – 57); a low adhesion backsize at the first major surface of the substrate of the third tape strip (Column 3, lines 44 – 48); an adhesive disposed on an entirety of the second major surface of the substrate of the third tape strip (Figure 4, #16; Column 3, lines 41 – 44); and a tab secured to a portion of the adhesive disposed on the substrate of the third tape strip at the first end of the stack (Figures 3 and 4, #13; Column 3, line 50 – 55); -17-wherein the adhesive of the second tape strip removably secures to the low adhesion backsize on the first major surface of the substrate of the third tape strip at the first end of the stack (Figures 2, 3 and 5). However, Emmel et al. fail to disclose the adhesive of each of the first, second and third tape strips is pattern coated on the entirety of the second major surface of the corresponding substrate.  

Pearson et al. teaches a tape strip stack with a first end and a second end, opposite the first end, the tape strip stack (Figures; Abstract) comprising first tape strip comprising: a substrate having a first major surface and a second major surface, opposite the first major surface (Figure 1F, #20); a low adhesion backsize at the first major surface of the substrate of the first tape strip (Figure 1F, #40); adhesive of each of the first, second and third tape strips is pattern coated on the entirety of the second major surface of the corresponding substrate (Figure 1F, #50) for the purpose of changing the adhesive strength of the individual tapes (Column 4, lines 5 – 24).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive of each of the first, second and third tape strips is pattern coated on the entirety of the second major surface of the corresponding substrate in Emmel et al. in order to change the adhesive strength of the individual tapes as taught by Pearson et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
May 20, 2022